Citation Nr: 0818916	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-15 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980 and from November 1981 to July 1992 with 
additional unverified service.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that available service medical and 
treatment records are rather limited in this case, with 
copies of such available records only recently having been 
obtained from the veteran's reserve unit in November 2004.  
The Board further observes that the record suggests that the 
veteran has additional military service (213 training days in 
Fiscal Year 2004, 240 training days in Fiscal Year 2005 and 
364 training days in Fiscal Year 2006), but the exact nature 
of such service (i.e. active duty, active duty for training 
or inactive duty for training) is not apparent based on 
available documentation.  Accordingly, the AMC/RO should 
confirm the nature of any of the veteran's additional 
military service.  Moreover, it is likely that additional 
service treatment records are available beyond that already 
associated with the claims file, and such records should be 
obtained from the appropriate custodian and associated with 
the claims file.   

In this case, the record presents conflicting medical 
evidence as to whether the veteran is properly diagnosed with 
PTSD.  Private medical opinions have been submitted in 
support of the diagnosis, but diagnostic testing and VA 
medical opinions do not support the diagnosis.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in- service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007).

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The sufficiency of a stressor is a clinical determination for 
the examining mental health professional.  Cohen, at 153 
(1997) (Nebeker, Chief Judge, concurring by way of synopsis).  
Notwithstanding, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  The 
occurrence of a stressor is an adjudicatory determination.  

The veteran has alleged a complex scenario of stressors.  
Initially, he claimed to have witnessed horrific scenes of 
death in Southwest Asia in February 1991 while traveling 
along the "Highway of Death" and even has submitted a buddy 
statement claiming that the veteran witnessed dead and burned 
bodies along the highway.  The veteran also claimed to have 
come under sniper fire in February 1991, while conducting 
perimeter patrols.  However, development from official 
sources was unable to corroborate the claimed stressors in 
those regards.  

Extensive personnel records have been associated with the 
claims file.  The veteran has also claimed that he 
experienced stressors, including killing Cuban soldiers and 
being under fire, during the Grenada Operation in October 
1983.  Although the record suggest that he was likely 
assigned to the 82d Airborne, a unit participating in that 
operation, his personnel records do not confirm the veteran's 
actual service in Grenada.  In the absence of evidence 
demonstrating, the veteran's participation in the Grenada 
Operation, further development would not be meaningful.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain 
confirmation from the National 
Personnel Records Center (NPRC) 
regarding the correct nature of all the 
veteran's military service dating from 
approximately July 1992 to the present.  

The AMC/RO also should obtain copies of 
all available examination reports and 
service treatment records from the 
appropriate custodian for the period 
from November 2004 to the present in 
accordance with the applicable VA 
procedure.  The AMC/RO's efforts should 
include, but are not limited to, 
requesting assistance from the National 
Personnel Records Center (NPRC) and/or 
any other appropriate agency.  The 
AMC/RO should continue its efforts to 
locate such records until it is 
reasonably certain that such records do 
not exist and that further efforts to 
obtain those records would be futile.  
The appellant should be notified of the 
AMC/RO's unsuccessful attempts to 
locate these alleged missing service 
medical records from his active duty 
service, as well as any further actions 
to be taken.

2.  After the above requested 
development has been completed to the 
extent possible and undertaking any 
other action warranted, the AMC/RO 
should again review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

